Case 2:18-cv-03099-DRH-GRB Document 75 Filed 11/08/18 Page 1 of 3 PageID #: 1367



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                           X Docket No.: 2:I8-cv-03099-DRH-GRB
           a minor by Willie Moore, his father, and
  Ursula Moore, his mother, D.D.M., a minor by
  Willie Moore, his father, and Ursula Moore, his mother,
  and WILLIE MOORE and URSULA MOORE,

                                         Plaintiffs,
                                                                NOTICE OF
                         -against-                              MOTION FOR DISMISSAL
                                                                (Fed.R.Civ. P.12(b))
  ST. MARY SCHOOL,
  BIAGIO M.ARPINO,Principal ofSt. Mary School,
  and THE ROMAN CATHOLIC DIOCESE OF
  ROCKVILLE CENTRE,

  KERRI LECHTRECKER,individually and as the mother
  of L.M., an infant,"MIKE"JONES and
  CHRISTINE JONES,individually
  and as parents and natural guardians of M.J., an infant;
  and KRZYSZTOF MARS and DOROTA MARS. Individually
  and as the parents and natural guardians of M.M.,an infant.

                                         Defendants.
                                                           X


                                          RELIEF SOUGHT


          Defendants KRZYSZTOF MARS and DOROTA MARS. Individually

  and as the parents and natural guardians of M.M.,an infant, moves this Court pursuant to

  Federal Rules of Civil Procedure (F.R.C.P)§12(b) to dismiss the Complaint in this action for no

  subject matter jurisdiction, failure to state a claim upon which relief can be granted and failure to

  join a party pursuant to F.R.C.P. §19 Also relief is sought pursuant to F.R.C.P. 12(f) to strike

  redundant, immaterial, impertinent, and scandalous matters from the Complaint.

                                      RECORD ON MOTION


          This motion is based on this document,the accompanying Memorandum of Law and on

  the Plaintiffs Summons and Fourth Amended Verified Complaint attached hereto as



                                                       1
Case 2:18-cv-03099-DRH-GRB Document 75 Filed 11/08/18 Page 2 of 3 PageID #: 1368
Case 2:18-cv-03099-DRH-GRB Document 75 Filed 11/08/18 Page 3 of 3 PageID #: 1369
